Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s election of Group II, with traverse, filed 12/18/20, is acknowledged.  

Applicant argues a different intended use than that cited in the restriction and Unity of Invention.

Intended use is not relevant in the restriction of a product from a method of use.  Unity of Invention applies only to international applications which this divisional is not. 

Upon reconsideration, however, the restriction between Groups I and II has been withdrawn

The requirement is still deemed proper and is therefore made FINAL.

2.   Claims 37-43 are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions.

Claims 34-36 are under examination.

3.   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before examination of the application can continue.  Specifically, the specification requires a Reference to the Sequence Listing at page 1 which must include a statement that the Sequence Listing and the CRF are identical and that no new matter has been added to the specification.


A) Random words are improperly capitalized throughout the specification, e.g., “Type 1 diabetes” at page 12, roughly a dozen disease names at page 40, etc.  This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.  

5.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claims 34-36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically:
A) In Claim 34 acronyms such as “CEACAM1” and  “TIM3” must be preceded at their first use by the name in full.  

7.  The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.   Claim 35 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 35 does not further limit Claim 34 from which it depends because it claims a composition that both activates and inhibits CEACAM1/TIM3 interactions.



(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 34-36 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the “…proteo-mimetic of CEACAM1 that binds to TIM3 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance”  or the “…proteo-mimetic of TIM3 that binds to CEACAM1 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance” of the claims.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, or in this instance, multiple genera, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  In this specification, while it appears that common functions have been disclosed a common structure has not.  Indeed, a reasonable definition of “proteo-mimetic” would be any compound that mimics the structure and function of extended regions of protein surfaces.  Said definition is clearly by function alone.

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004):
(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Turning to the specification, just two putative proteo-mimetics of TIM3 (the peptides of SEQ ID NOs:30 and 31) are disclosed.  No proteo-mimetics of CEACAM1 are disclosed.  But note that there is no demonstration that the peptides of SEQ ID NOs:30 and 31 have the required functional activity.  As no species (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of a representative number of the “…proteo-mimetics of CEACAM1 that bind to TIM3 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance”  or the “…proteo-mimetics of TIM3 that bind to CEACAM1 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance” of the claims.  See also Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

11.  Claims 34-36 are rejected under 35 U.S.C., first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).


The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The specification discloses that the proteo-mimetics described therein seem to have the ability to both enhance or inhibit activity, seemingly as desired:
“In some embodiments of these aspects and all such aspects described herein, the agent comprises a proteo-mimetic of CEACAM1 that binds to TIM3. In some embodiments of these aspects and all such aspects described herein, the proteo-mimetic binds to TIM3 and activates or mimics signaling mediated by the interaction of TIM3 and CEACAM1. In some embodiments of these aspects and all such aspects described herein, the proteo-mimetic binds to TIM3 and inhibits signaling mediated by the interaction of TIM3 and CEACAM1,”
“In some embodiments of these aspects and all such aspects described herein, the agent increases signaling mediated by CEACAM1 interaction with TIM3”
“In some embodiments of these aspects and all such aspects described herein, the agent inhibits signaling mediated by CEACAM1 interaction with TIM3.”

The specification provides no guidance whatsoever as to how the proteo-mimetics of the claims can have such contradictory activities, apparently defined only by the context (e.g., cancer versus autoimmunity) in which they are administered.  Such activity would take a considerable showing of enablement.

Turning to the specification we see no such showing.  Example 1 simply shows that CEACAM1 upregulated TIM3 in vitro and that CEACAM knock-out mice do induce TIM3.  Example 2 shows that anti-CAECAM1 and anti-TIM3 antibodies suppressed mouse tumor growth in vitro.  The example also provides a confusing mixture of prophetic experiments to be performed.  Prophetic Example 3 allegedly offers the opposite effect.  Administration of the same antibodies in experimental EAE mice would provide effective treatment (i.e., immune dowregulation).

Such is the entire showing of the specification.  Clearly, said showing provides insufficient support for the claimed proteo-mimetics, i.e., “…proteo-mimetics of CEACAM1 that bind to TIM3 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance”  or the “…proteo-mimetics of TIM3 that bind to CEACAM1 and wherein the agent inhibits the interaction of CEACAM1 with TIM3 and inhibits T cell tolerance”.
Turning to the art, not all investigators believe that CEACAM1 and TIM3 are even capable of binding.  See Linhares et al. (2020):
	“In this study, we have analyzed coexpression of CEACAM1 and
TIM-3 on human T cells during activation. In addition, we have
used a T cell reporter platform to test the impact of TIM-3 on
CEACAM1 function. Finally, a series of assays were performed
to test the capability of TIM-3 to interact with CEACAM1. Our
study did not provide evidence for an interaction of TIM-3 and
CEACAM1 neither in cis nor in trans. In addition, we showed
that these two receptors do not modulate each other´s function.
Furthermore, our results indicate that the
“In this study, we have analyzed coexpression of CEACAM1 andTIM-3 on human T cells during activation. In addition, we have used a T cell reporter platform to test the impact of TIM-3 on CEACAM1 function. Finally, a series of assays were performed to test the capability of TIM-3 to interact with CEACAM1. Our study did not provide evidence for an interaction of TIM-3 and CEACAM1 neither in cis nor in trans. In addition, we showed that these two receptors do not modulate each other´s function,”
“…neither binding of TIM-3-Ig to CEACAM1-expressing cells nor binding of CEACAM1-Ig to TIM-3-expressing cells was observed…,”
“Our data conﬁrmed that CEACAM1 inhibits T cell activation, but we did not obtain any evidence that this receptor has a role in TIM-3 function.”

The authors concluded:
“…we propose that TIM-3 functions independently of CEACAM1.”

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed method.

12.  Relevant prior art:  U.S. Patent Application No. 2010/0247/521 teaches a proteo-mimetic of TIM3 (SEQ ID NO:6 therein) but does not teach a proteo-mimetic of CEACAM1.

13.  No claim is allowed.  

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 2/13/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644